     Case 1:19-cr-00159 Document 101 Filed 05/05/20 Page 1 of 1 PageID #: 1116



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT BLUEFIELD


UNITED STATES OF AMERICA

v.                                            CRIMINAL No. 1:19-00159

ARUN DHAVAMANI

                        MEMORANDUM OPINION AND ORDER

        On April 30, 2020, defendant filed a letter-form motion

which the court construes as requesting release on bond while

awaiting sentencing.        (ECF No. 99.)       Defendant’s sentencing date

is currently set for June 2, 2020, (see ECF No. 97), though the

court notes that the sentencing hearing has already been

postponed four times due to problems securing an interpreter and

delays due to the ongoing COVID-19 pandemic.                 (See ECF Nos. 78,

81, 86, 90, 97.)        The United States is hereby ORDERED to

file a response to defendant’s letter-form motion requesting

release on bond pending sentencing, (ECF No. 99), no later than

May 11, 2020.

        The Clerk is directed to send a copy of this Memorandum

Opinion and Order to defendant, to counsel of record, and to the

United States Probation Office.

        IT IS SO ORDERED this 5th day of May, 2020.

                                      ENTER:


                                     David A. Faber
                                     Senior United States District Judge
